DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 12 and 13 are under consideration in this application.
           Claims 10, 11 and 14-20 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
The requirement is still deemed sound and proper and is therefore made FINAL.
Again, claims 1-3 have been examined to the extent readable on the elected co-crystal of roxadustat with L-proline having the powdered X-ray diffraction pattern recited in claim 4 herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticpated by Kallem et al. for the reasons set forth in the previous Office action.
           Applicants allege in the instant response that the claimed co-crystal  of Kallem et al.does not appear until the filing of his third Indian priority application filed on December 19, 2017.  However. none of the priority applications of Kallem et al. have been submitted in this application as asserted by applicants.          
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallem et al. for the reasons set forth in the previous Office action.
As discussed supra, the priority documents have not been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-A), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicants merely allege that claims 1-3 are enabling for the co-crystal having the X-ray diffraction pattern in example 3. This is clearly not persuasive and the following prior art references are provided to show claims 1-3 are drawn to any and all unknown co-crystals.
            Dunitz (CrystEngCommun. 2003, 5(91), 506) states that “ a co-crystal encompasses molecular compounds, molecular complexes, solvates, inclusion compounds, channel compounds, clathrates and possibly a few other types of multi-component crystals".  Also note page 1017 of Stahyl et al.  Childs et al. (Molecular Pharmaceutics, 2007, 4(3), 323-338) states on page 323 that "the community at large cannot agree on whether it is "cocrystal" or "co-crystal", let alone exactly what constitutes a cocrystal and what does not”.  Weyna et al. on page 1107 states that there is no consensus about the nomenclature as it pertains to cocrystals.  Cocrystals can also exhibit polymorphism.  Yet the claims are drawn to any type of co-crystal.         
supra. 
	Again, mere allegations by counsel in the instant response do not take the place of any objective evidence of how the all the intended cocrystals are prepared.  As compare to the state of the understanding in the field in polymorphic crystalline cocrystal form preparation (see supra), this general statement failed to provide the requisite enablement since only specific conditions such as temperature, solvents, rate of precipitation etc. can produce the particular form.  The application itself must inform one having ordinary skill of the particularity required for such product not for one having ordinary skill to figure it out by themselves.
In absence of the specifics and particularity in reproducibly making the required co-crystal, the specification is lacking sufficient enabling teaching.              
Claims 9, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Again, claims 9, 12 and 13 are drawn to an unspecific "composition" comprising the claimed roxadustat and L-proline. The skilled person in the art has recognized the difficulty of making co-crystal compositions.  The Aakeroy reference describes that co-crystals are not necessarily easy to prepare. See page 572.
           Mere allegations by counsel does not take place of any objective evidence establishing that the co-crystal maintains its form in the composition.            
Applicants have failed to provide any objective evidence that the co-crystal keeps its crystalline properties in the compositions.  Applicants merely recite that the specification shows that the form is stable.  However, the specification does not provide any stability data of the form in any type of solid or semi-solid composition.
Again, there is a lack of enablement since the specification fails to show how the claimed form is maintained in the pharmaceutical compositions.   Again, the specification fails to describe the form in the pharmaceutical compositions claimed in terms of their X-ray diffraction pattern or infrared spectrum data.  It is well recognized in the art that when a crystalline form for a drug is prepared into a solid formulation, unless specific and particular conditions can be described, the form is expected to change to the most thermodynamically stable one.
             The claims recite any and all carriers which include solids containing diluents. Moreover, the specification is silent as to what solid carrier maintains the compound having the X-ray diffraction pattern of claim 4.   Excipients affect products especially when crystalline forms encounter solvents or water during formulation.  While the crystalline form having an X-ray analysis of the claims, such properties have not been demonstrated to be maintained in the 
 Again, no where in the specification is a composition of “the particular XRD” of the claimed form is described or made, that is the composition contains the material having the XRD peaks recited in the specification.              
	The Office has met the burden of establishing a prima facie case of lacking sufficient description based on the complete review of the specification in view of the state of the art.
In evaluation of enablement, it was clearly delineated that the specification is silent as to what specific excipients and preparation conditions are employed to form the composition containing the specific co-crystal well before the formulation is even administered to a patient. 
           In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application.  
            Applicants have provided no information that the "composition" that was administered to patients has the X-ray diffraction pattern, that the claimed form was "maintained" in the composition.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Again, the expression “co-crystal of roxadustat and L-proline” in claims 1-3 includes all types of co-crystals.  Kallem et al. on page 11 states that roxadustat co-crystals can be anhydrous, hydrates or solvates thereof.  The claims fail to demonstrate the possession of the claimed co-crystal with a powdered X-ray diffraction pattern.   For a specific crystalline product, the chemical identity, the physical properties that defining the “co-crystal” need to be clearly incorporated to demarcate from another crystalline product. Sekhon BS on page 106 states: " Characterization of co-crystals involves both structure (infrared spectroscopy, single crystal x-ray crystallography and powder x-ray diffraction) and physical properties (e.g. melting point apparatus, differential scanning calorimetry, thermogravimetric analysis). 
Note Weyna on page 1106 wherein it is stated: “We advocate a narrow definition of cocrystal: a stoichiometric multiple component crystal that is formed between two compounds that are solids under ambient conditions in which at least one cocrystal former is molecular and forms a supramolecular synthon with the remaining cocrystal former(s).  In the context of pharmaceutical cocrystals, the definition can be narrowed further as one of the cocrystal formers must be an API and the cocrystal former must be pharmaceutically acceptable.  Such a definition is pertinent to the study reported herein because it explicity excludes solvates".
           Applicants merely allege that the claims are not indefinite in the instant response.  Applicants' allegations are clearly not persuasive.  Claims 1-3 define multiple products and 
           Again, it is recommended that the chemical nature of the product i.e. crystalline compound with PXRD pattern….etc. be incorporated so that a specific “co-crystal  roxadustat eith L-proline ” can be identified by the claims.  The claims fail to recite the powdered X ray diffraction pattern or other physical properties. 
           The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
Conclusion
            No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated















/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
February 23, 2021